Exhibit 10.134

FOURTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of January 23, 2012, by and among OXFORD FINANCE LLC (“Oxford”),
in its capacity as collateral agent on behalf of the Lenders (the “Collateral
Agent”); the Lenders including Oxford in its capacity as a Lender (each a
“Lender” and collectively, the “Lenders”); and LIGAND PHARMACEUTICALS
INCORPORATED, a Delaware corporation, whose address is 11085 N. Torrey Pines
Road, Suite 300, La Jolla, CA 92037, and the additional Persons signing this
Amendment as Borrowers (individually, a “Borrower”, and collectively, the
“Borrowers”).

RECITALS

A. Collateral Agent, Lenders and Borrowers have entered into that certain Loan
and Security Agreement dated as of January 24, 2011 (as amended by that certain
First Amendment to Loan and Security Agreement dated April 29, 2011, that
certain Joinder and Second Amendment to Loan and Security Agreement dated as of
October 28, 2011 and that certain Third Amendment to Loan and Security Agreement
dated as of November 23, 2011; as the same may from time to time be further
amended, modified, supplemented or restated, collectively, the “Loan
Agreement”).

B. Lenders extended credit to Borrowers for the purposes permitted in the Loan
Agreement.

C. Borrowers have requested that Collateral Agent and Lenders amend the Loan
Agreement to make certain revisions to the Loan Agreement as more fully set
forth herein.

D. Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Except as set forth herein, capitalized terms used but not
defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.2(a) (Term Loan; Availability). Section 2.2(a) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“(a) Availability. On or about January 24, 2011, Lenders made a term loan (the
“Term A Loan”) to Borrowers in an aggregate amount of Twenty Million Dollars
($20,000,000). Subject to the terms and conditions of this Agreement, Lenders
agree, severally and not jointly, to make another term loan to Borrowers, on the
Fourth Amendment Effective Date, in an aggregate amount up to Seven Million Five
Hundred Thousand Dollars ($7,500,000) (the “Term B Loan”) according to each
Lender’s Term Loan Commitment as set forth on Schedule 1.1 hereto. Subject to
the terms and

 

1



--------------------------------------------------------------------------------

conditions of this Agreement, Lenders agree, severally and not jointly, to (if
and when so requested by Borrowers during the Term C Draw Period) make another
term loan to Borrowers, during the Term C Draw Period, in an aggregate amount up
to Two Million Five Hundred Thousand Dollars ($2,500,000) (the “Term C Loan”
and, collectively with the Term A Loan and the Term B Loan, the “Term Loan”)
according to each Lender’s Term Loan Commitment as set forth on Schedule 1.1
hereto. After repayment, the Term Loan may not be re-borrowed.”

2.2 Section 2.2(b) (Term Loan; Repayment). Section 2.2(b) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(b) Repayment. Borrowers shall make monthly payments of interest only on the
outstanding principal balance of the Term Loan, commencing on the first
(1st) Payment Date following the Funding Date of the Term Loan, and continuing
on the Payment Date of each successive month thereafter through and including
the Payment Date immediately preceding the Amortization Date. The Amortization
Date is March 1, 2013. Commencing on the Amortization Date, and continuing on
the Payment Date of each month thereafter, Borrowers shall make consecutive
equal monthly payments of principal and interest, in arrears, to each Lender, as
calculated by Collateral Agent (as set forth in the Amortization Table; which
calculations shall be deemed correct absent manifest error) based upon: (1) the
amount of such Lender’s Term Loan, (2) the effective rate of interest, as
determined in Section 2.3(a), and (3) a repayment schedule equal to eighteen
(18) months from the Amortization Date. All unpaid principal and accrued and
unpaid interest with respect to the Term Loan is due and payable in full on the
Maturity Date. The Term Loan may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).”

2.3 Section 12.1 (Successors and Assigns). The following sentence hereby is
added to the end of Section 12.1, to read as follows:

“Notwithstanding anything to the contrary contained herein, so long as no Event
of Default has occurred and is continuing, no Lender Transfer (other than a
Lender Transfer (i) in respect of any warrants or (ii) in connection with
(x) assignments by a Lender due to a forced divestiture at the request of any
regulatory agency; or (y) a Lender’s own financing or securitization
transactions and upon the occurrence of a default, Event of Default or similar
occurrence with respect to such financing or securitization transaction) shall
be permitted to any Person if such person is an Affiliate or Subsidiary of a
Borrower, a direct competitor of a Borrower or a vulture hedge fund, each as
determined by Collateral Agent, without Borrowers’ consent.”

2.4 Section 14.1 (Definitions). The following terms and their respective
definitions hereby are added to or amended in Section 14.1 of the Loan Agreement
as follows:

“Amortization Table” means the amortization table(s) attached to the Secured
Promissory Note(s).

“Basic Rate” means (x) with respect to the Term A Loan, the per annum rate of
interest (based on a year of 360 days) equal to the greater of (a) 8.63% per
annum and (b) the sum of (i) 8.34% plus (ii) the 3-month LIBOR rate reported in
The Wall Street Journal three (3) Business Days prior to the Funding Date of the
Term A Loan; and (y) with respect to the Term B Loan and the Term C Loan, the
per annum rate of interest (based on a year of 360 days) equal to the greater of
(a) 8.81% per annum and (b) the sum of (i) 8.34% plus (ii) the 3-month LIBOR
rate reported in The Wall Street Journal three (3) Business Days prior to the
Funding Date of the Term B Loan or the Term C Loan, as applicable.

 

2



--------------------------------------------------------------------------------

“Fourth Amendment Effective Date” means January 23, 2012.

“Term A Loan” has the meaning assigned in Section 2.2(a).

“Term B Loan” has the meaning assigned in Section 2.2(a).

“Term C Draw Period” means the period from the Fourth Amendment Effective Date
through the earlier of an Event of Default and April 30, 2012.

“Term C Loan” has the meaning assigned in Section 2.2(a).

2.5 Schedule 1.1 attached to the Loan Agreement hereby is deleted and replaced
in its entirety with Schedule 1.1 attached hereto.

3. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to
Collateral Agent and Lenders as follows:

3.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

3.2 Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

3.3 The organizational documents of Borrower delivered to Collateral Agent on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

3.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

3.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

3.6 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

3



--------------------------------------------------------------------------------

4. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between or among the parties about the subject matter of the
Loan Documents merge into this Amendment and the Loan Documents.

5. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Amendment is not a novation and the
terms and conditions of this Amendment shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired. The amendment
set forth in Section 2 above, is effective for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term of condition
of any Loan Document, or (b) otherwise prejudice any right or remedy which
Lenders or Collateral Agent may now have or may have in the future under or in
connection with any Loan Document.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Collateral Agent of (a) this Amendment by each party
hereto; (b) a Loan Payment/Advance Request Form, substantially in the form of
Annex I attached hereto; (ii) the due execution and delivery to Oxford of
Secured Promissory Notes dated as of the Fourth Amendment Date substantially in
the form of Annex II attached hereto, in form and substance satisfactory to
Oxford; (iii) receipt by Collateral Agent of (v) the original share
certificate(s) owned by Ligand Pharmaceuticals Incorporated in CyDex
Pharmaceuticals, Inc., and duly executed (in blank) Stock Powers with respect
thereto; (w) a facility fee in the amount of Seventy Five Thousand Dollars
($75,000), receipt of which hereby is acknowledged; (x) Perfection Certificates
duly executed by each of Ligand Pharmaceuticals Incorporated and CyDex
Pharmaceuticals, Inc.; (y) duly executed landlord waivers and bailee agreements,
in form and content reasonably acceptable to Collateral Agent, with respect to
each of Borrowers’ leased locations and each third-party location where any
Borrower maintains Collateral; and (z) duly executed Control Agreements with
respect to each Collateral Account maintained by any Borrower; and
(iv) Borrowers’ payment of all Lenders’ Expenses incurred through the date of
this Amendment, which may be debited (or ACH’d) from any of a Borrower’s bank
accounts.

8. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California without regard for conflicts of laws principles.

[Balance of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS

LIGAND PHARMACEUTICALS INCORPORATED

By

  /s/ John P. Sharp Name: John P. Sharp

Title: Vice President, Finance and Chief Financial Officer

 

SERAGEN, INC. By   /s/ John P. Sharp Name: John P. Sharp Title: Vice President
and Chief Financial Officer

 

METABASIS THERAPEUTICS, INC. By   /s/ John P. Sharp Name: John P. Sharp Title:
Vice President and Chief Financial Officer

 

PHARMACOPEIA, LLC By: Ligand Pharmaceuticals Incorporated, Its Sole and Managing
Member

 

By   /s/ John P. Sharp Name: John P. Sharp
Title: Vice President, Finance and Chief Financial Officer

 

NEUROGEN CORPORATION By   /s/ John P. Sharp Name: John P. Sharp Title: Vice
President and Chief Financial Officer

 

ALLERGAN LIGAND RETINOID THERAPEUTICS, INC. By   /s/ John P. Sharp Name: John P.
Sharp Title: Chief Financial Officer

[Signature Page to Fourth Amendment to Loan and Security Agreement]

[Signatures Continued Next Page]



--------------------------------------------------------------------------------

 

LIGAND JVR, INC. By   /s/ John P. Sharp Name: John P. Sharp Title: Chief
Financial Officer

 

CYDEX PHARMACEUTICALS, INC. By   /s/ John P. Sharp Name: John P. Sharp Title:
Vice President and Chief Financial Officer

 

COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC By   /s/ Mark A. Davis Name:  
Mark A. Davis Title:   Vice President-Finance, Secretary & Treasurer

[Signature page to Fourth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

Term A Loan

 

Lender

   Term Loan Commitment      Commitment Percentage  

Oxford Finance LLC

   $ 20,000,000.00         100.00 % 

TOTAL

   $ 20,000,000.00         100.00 % 

Term B Loan

 

Lender

   Term Loan Commitment      Commitment Percentage  

Oxford Finance LLC

   $ 7,500,000.00         100.00 % 

TOTAL

   $ 7,500,000.00         100.00 % 

Term C Loan

 

Lender

   Term Loan Commitment      Commitment Percentage  

Oxford Finance LLC

   $ 2,500,000.00         100.00 % 

TOTAL

   $ 2,500,000.00         100.00 % 

Aggregate

 

Lender

   Term Loan Commitment      Commitment Percentage  

Oxford Finance LLC

   $ 30,000,000.00         100.00 % 

TOTAL

   $ 30,000,000.00         100.00 % 



--------------------------------------------------------------------------------

ANNEX I

Loan Payment/Advance Request Form



--------------------------------------------------------------------------------

DISBURSEMENT LETTER

January 23, 2012

The undersigned, being the duly elected and acting Vice President, Finance and
Chief Financial Officer of LIGAND PHARMACEUTICALS INCORPORATED (“Borrower”),
certifies on behalf of all Borrowers to OXFORD FINANCE LLC (“Oxford” and
“Lender”), as collateral agent (the “Collateral Agent”) in connection with that
certain Loan and Security Agreement dated January 24, 2011 by and between
Borrowers and Oxford, as a Lender and Collateral Agent (as amended from time to
time, including by that certain Fourth Amendment to Loan and Security Agreement
(the “Fourth Amendment”) dated as of even date herewith, the “Loan Agreement”;
with other capitalized terms used below having the meanings ascribed thereto in
the Loan Agreement) that:

1. The representations and warranties made by each Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrowers are in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Term B Loan to be made on or about the date hereof have been satisfied or
waived by Collateral Agent.

5. All conditions referred to in Section 7 of the Fourth Amendment to the making
of the Term B Loan to be made on or about the date hereof have been satisfied or
waived by Collateral Agent.

6. No Material Adverse Change has occurred.

7. The undersigned is a Responsible Officer.

8. The proceeds of the Term B Loan shall be disbursed as follows:

 

Disbursement from Oxford:

  

Loan Amount

   $ 7,500,000   

Plus:

  

—Deposit Received

   $ 75,000   

Less:

  

—Lender’s Legal Fee

     ($35,000 )* 

—Facility Fee

     ($75,000 ) 

Net Proceeds due from Oxford:

     ($7,465,000 ) 

 

* Legal fees and costs are through the Fourth Amendment Effective Date.
Post-closing legal fees and costs, payable after the Fourth Amendment Effective
Date, to be invoiced and paid post-closing.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

9. The aggregate net proceeds of the Term B Loan shall be transferred to
Borrower’s account as follows:

 

 

Account Name:

   Ligand Pharmaceuticals  

Bank Name:

   Comerica Bank  

Bank Address:

  

333 W. Santa Clara St.,

San Jose, CA 95113

 

Account Number:

   1891502369  

ABA Number:

   121137522

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

BORROWER:

 

LIGAND PHARMACEUTICALS INCORPORATED By     Name: John P. Sharp Title: Vice
President, Finance and Chief Financial Officer AS COLLATERAL AGENT AND AS A
LENDER: OXFORD FINANCE LLC By     Name:     Title    

[Signature Page to Loan Payment/Advance Request Form; Disbursement Letter]



--------------------------------------------------------------------------------

ANNEX II

FORM OF SECURED PROMISSORY NOTE



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

 

$4,000,000    January 23, 2012

FOR VALUE RECEIVED, LIGAND PHARMACEUTICALS INCORPORATED, a Delaware corporation,
and each of the other Persons signing below as a Borrower (individually, a
“Borrower” and, collectively, the “Borrowers”) jointly and severally PROMISE TO
PAY to the order of OXFORD FINANCE LLC (“Lender”) the principal amount of FOUR
MILLION DOLLARS ($4,000,000) or such lesser amount as shall equal the
outstanding principal balance of the Term B Loan made to Borrowers by Lender,
plus interest on the aggregate unpaid principal amount of Term B Loan, at the
rates and in accordance with the terms of the Loan and Security Agreement dated
as of January 24, 2011 by and among Borrowers, Oxford Finance LLC, as Collateral
Agent and as a Lender, and Lenders from time to time party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). If not sooner paid, the entire principal amount and all accrued and
unpaid interest hereunder shall be due and payable on the Maturity Date as set
forth in the Loan Agreement. Any capitalized term not otherwise defined herein
shall have the meaning attributed to such term in the Loan Agreement.

Borrowers agree to pay any initial partial monthly interest payment from the
date the Term B Loan is made to Borrowers under this Secured Promissory Note
(this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term B Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Note. The principal amount of this Note and
the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrowers, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrowers to repay the unpaid principal amount
of the Term B Loan, interest on the Term B Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrowers shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of a Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrowers shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
Unless and until Lender notifies Borrowers in writing that such a registered
transfer has occurred and that it is so recorded on the record of ownership,
Borrowers shall be entitled to act as if there has been no such transfer and no
such recordation on the record of ownership.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers have caused this Note to be duly executed by one
of its officers thereunto duly authorized on the date hereof.

 

LIGAND PHARMACEUTICALS
INCORPORATED     CYDEX PHARMACEUTICALS, INC. By         By     Name:   John P.
Sharp     Name:   John P. Sharp Title:   Vice President, Finance and Chief
Financial Officer     Title:   Vice President and Chief Financial Officer
SERAGEN, INC.       By           Name:   John P. Sharp       Title:   Vice
President and Chief Financial Officer       METABASIS THERAPEUTICS, INC.      
By           Name:   John P. Sharp       Title:   Vice President and Chief
Financial Officer       PHARMACOPEIA, LLC      

By: Ligand Pharmaceuticals Incorporated,

Its Sole and Managing Member

      By           Name:   John P. Sharp       Title:   Vice President, Finance
and Chief Financial Officer       NEUROGEN CORPORATION       By           Name:
  John P. Sharp       Title:   Vice President and Chief Financial Officer      
ALLERGAN LIGAND RETINOID
THERAPEUTICS, INC.       By           Name:   John P. Sharp       Title:   Chief
Financial Officer       LIGAND JVR, INC.       By           Name:   John P.
Sharp       Title:   Chief Financial Officer      

Signature Page to Secured Promissory Note

Term B Loan – Note 1



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

   Principal
Amount    Interest Rate    Scheduled
Payment
Amount    Notation By



--------------------------------------------------------------------------------

Amortization Table

(Term B Loan; Note 1)

Attached.



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

 

$3,500,000    January 23, 2012

FOR VALUE RECEIVED, LIGAND PHARMACEUTICALS INCORPORATED, a Delaware corporation,
and each of the other Persons signing below as a Borrower (individually, a
“Borrower” and, collectively, the “Borrowers”) jointly and severally PROMISE TO
PAY to the order of OXFORD FINANCE LLC (“Lender”) the principal amount of THREE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($3,500,000) or such lesser amount as
shall equal the outstanding principal balance of the Term B Loan made to
Borrowers by Lender, plus interest on the aggregate unpaid principal amount of
Term B Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement dated as of January 24, 2011 by and among Borrowers, Oxford
Finance LLC, as Collateral Agent and as a Lender, and Lenders from time to time
party thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”). If not sooner paid, the entire principal
amount and all accrued and unpaid interest hereunder shall be due and payable on
the Maturity Date as set forth in the Loan Agreement. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Borrowers agree to pay any initial partial monthly interest payment from the
date the Term B Loan is made to Borrowers under this Secured Promissory Note
(this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term B Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Note. The principal amount of this Note and
the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrowers, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrowers to repay the unpaid principal amount
of the Term B Loan, interest on the Term B Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrowers shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of a Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrowers shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner



--------------------------------------------------------------------------------

in fact thereof for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in this Note on the part of any other
person or entity. Unless and until Lender notifies Borrowers in writing that
such a registered transfer has occurred and that it is so recorded on the record
of ownership, Borrowers shall be entitled to act as if there has been no such
transfer and no such recordation on the record of ownership.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers have caused this Note to be duly executed by one
of its officers thereunto duly authorized on the date hereof.

 

LIGAND PHARMACEUTICALS
INCORPORATED     CYDEX PHARMACEUTICALS, INC. By         By     Name:   John P.
Sharp     Name:   John P. Sharp Title:   Vice President, Finance and Chief
Financial Officer     Title:   Vice President and Chief Financial Officer
SERAGEN, INC.       By           Name:   John P. Sharp       Title:   Vice
President and Chief Financial Officer       METABASIS THERAPEUTICS, INC.      
By           Name:   John P. Sharp       Title:   Vice President and Chief
Financial Officer       PHARMACOPEIA, LLC      

By: Ligand Pharmaceuticals Incorporated,

Its Sole and Managing Member

      By           Name:   John P. Sharp       Title:   Vice President, Finance
and Chief Financial Officer       NEUROGEN CORPORATION       By           Name:
  John P. Sharp       Title:   Vice President and Chief Financial Officer      
ALLERGAN LIGAND RETINOID
THERAPEUTICS, INC.       By           Name:   John P. Sharp       Title:   Chief
Financial Officer       LIGAND JVR, INC.       By           Name:   John P.
Sharp       Title:   Chief Financial Officer      

Signature Page to Secured Promissory Note

Term B Loan – Note 2



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

   Principal
Amount    Interest Rate    Scheduled
Payment
Amount    Notation By



--------------------------------------------------------------------------------

Amortization Table

(Term B Loan; Note 2)

Attached.

 

2